 



Exhibit 10.2
 
 
REGISTRATION RIGHTS AGREEMENT
Dated as of April 12, 2006
By and Among
BASIC ENERGY SERVICES, INC.,
the GUARANTORS named herein
and
UBS SECURITIES LLC,
BANC OF AMERICA SECURITIES LLC,
LEHMAN BROTHERS INC.,
CREDIT SUISSE SECURITIES (USA) LLC
and
GOLDMAN, SACHS & CO.,
as Initial Purchasers
7.125% Senior Notes due 2016
 
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 1.
  Definitions     1  
 
           
Section 2.
  Exchange Offer     4  
 
           
Section 3.
  Shelf Registration     7  
 
           
Section 4.
  Liquidated Damages     8  
 
           
Section 5.
  Registration Procedures     9  
 
           
Section 6.
  Market Making     17  
 
           
Section 7.
  Registration Expenses     22  
 
           
Section 8.
  Indemnification     23  
 
           
Section 9.
  Rules 144 and 144A     26  
 
           
Section 10.
  Underwritten Registrations     26  
 
           
Section 11.
  Miscellaneous     27  
 
           
(a)
  No Inconsistent Agreements     27  
(b)
  Adjustments Affecting Registrable Notes     27  
(c)
  Amendments and Waivers     27  
(d)
  Notices     27  
(e)
  Guarantors     28  
(f)
  Successors and Assigns     28  
(g)
  Counterparts     29  
(h)
  Headings     29  
(i)
  Governing Law     29  
(j)
  Severability     29  
(k)
  Securities Held by the Issuers or Their Affiliates     29  
(l)
  Third-Party Beneficiaries     29  
(m)
  Entire Agreement     29  
 
            SIGNATURES     S-1  

- i -



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is dated as of
April 12, 2006, by and among BASIC ENERGY SERVICES, INC., a Delaware corporation
(the “Company”), and each of the Guarantors (as defined herein) (the Company and
the Guarantors are referred to collectively herein as the “Issuers”), on the one
hand, and UBS SECURITIES LLC (the “Representative”) and BANC OF AMERICA
SECURITIES LLC, LEHMAN BROTHERS INC., CREDIT SUISSE SECURITIES (USA) LLC AND
GOLDMAN, SACHS & CO. (together with the Representative, the “Initial
Purchasers”), on the other hand.
          This Agreement is entered into in connection with the Purchase
Agreement, dated as of April 7, 2006, by and among the Issuers and the Initial
Purchasers (the “Purchase Agreement”), relating to the offering of $225,000,000
aggregate principal amount of 7.125% Senior Notes due 2016 of the Company
(including the guarantees thereof by the Guarantors, the “Notes”). The execution
and delivery of this Agreement is a condition to the Initial Purchasers’
obligation to purchase the Notes under the Purchase Agreement.
          The parties hereby agree as follows:
     Section 1. Definitions
          As used in this Agreement, the following terms shall have the
following meanings:
          “action” shall have the meaning set forth in Section 8(c) hereof.
          “Advice” shall have the meaning set forth in Section 5 hereof.
          “Affiliate” of any specified Person shall mean any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition, control of
a Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.
          “Agreement” shall have the meaning set forth in the first introductory
paragraph hereto.
          “Applicable Period” shall have the meaning set forth in Section 2(b)
hereof.
          “Board of Directors” shall have the meaning set forth in Section 5
hereof.
          “Business Day” shall mean a day that is not a Legal Holiday.
          “Company” shall have the meaning set forth in the introductory
paragraph hereto and shall also include the Company’s permitted successors and
assigns.
          “Commission” shall mean the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



-2-

          “day” shall mean a calendar day.
          “Delay Period” shall have the meaning set forth in Section 5 hereof.
          “Effectiveness Period” shall have the meaning set forth in Section
3(b) hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Exchange Notes” shall have the meaning set forth in Section 2(a)
hereof.
          “Exchange Offer” shall have the meaning set forth in Section 2(a)
hereof.
          “Exchange Offer Registration Statement” shall have the meaning set
forth in Section 2(a) hereof.
          “Guarantors” means each subsidiary of the Company listed on the
signature page to this Agreement and each Person who executes and delivers a
counterpart of this Agreement after the date hereof pursuant to Section 11(e)
hereof.
          “Holder” shall mean any holder of a Registrable Note or Registrable
Notes.
          “Indenture” shall mean the Indenture, dated as of April 12, 2006, by
and among the Issuers and The Bank of New York Trust Company, N.A., as trustee,
pursuant to which the Notes are being issued, as amended or supplemented from
time to time in accordance with the terms thereof.
          “Initial Purchasers” shall have the meaning set forth in the first
introductory paragraph hereof.
          “Inspectors” shall have the meaning set forth in Section 5(n) hereof.
          “Issue Date” shall mean April 12, 2006, the date of original issuance
of the Notes.
          “Issuers” shall have the meaning set forth in the first introductory
paragraph hereto.
          “Legal Holiday” shall mean a Saturday, a Sunday or a day on which
banking institutions in New York, New York are required by law, regulation or
executive order to remain closed.
          “Liquidated Damages” shall have the meaning set forth in Section 4(a)
hereof.
          “Liquidated Damages Payment Date” shall have the meaning set forth in
Section 4(b) hereof.
          “Losses” shall have the meaning set forth in Section 8(a) hereof.
          “NASD” shall have the meaning set forth in Section 5(s) hereof.



--------------------------------------------------------------------------------



 



-3-

          “Notes” shall have the meaning set forth in the second introductory
paragraph hereto.
          “Participant” shall have the meaning set forth in Section 8(a) hereof.
          “Participating Broker-Dealer” shall have the meaning set forth in
Section 2(b) hereof.
          “Person” shall mean an individual, corporation, partnership, joint
venture association, joint stock company, trust, unincorporated limited
liability company, government or any agency or political subdivision thereof or
any other entity.
          “Private Exchange” shall have the meaning set forth in Section 2(b)
hereof.
          “Private Exchange Notes” shall have the meaning set forth in Section
2(b) hereof.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
          “Purchase Agreement” shall have the meaning set forth in the second
introductory paragraph hereof.
          “Records” shall have the meaning set forth in Section 5(n) hereof.
          “Registrable Notes” shall mean each Note upon its original issuance
and at all times subsequent thereto, each Exchange Note as to which
Section 2(c)(iv) hereof is applicable upon original issuance and at all times
subsequent thereto and each Private Exchange Note upon original issuance thereof
and at all times subsequent thereto, in each case until (i) a Registration
Statement (other than, with respect to any Exchange Note as to which
Section 2(c)(iv) hereof is applicable, the Exchange Offer Registration
Statement) covering such Note, Exchange Note or Private Exchange Note has been
declared effective by the Commission and such Note, Exchange Note or such
Private Exchange Note, as the case may be, has been disposed of in accordance
with such effective Registration Statement, (ii) such Note has been exchanged
pursuant to the Exchange Offer for an Exchange Note or Exchange Notes that may
be resold without restriction under state and federal securities laws,
(iii) such Note, Exchange Note or Private Exchange Note, as the case may be,
ceases to be outstanding for purposes of the Indenture or (iv) such Note,
Exchange Note or Private Exchange Note has been sold in compliance with Rule 144
or is salable pursuant to Rule 144(k).
          “Registration Default” shall have the meaning set forth in Section
4(a) hereof.
          “Registration Statement” shall mean any appropriate registration
statement of the Issuers covering any of the Registrable Notes filed with the
Commission under the Securities Act, and all amendments and supplements to any
such Registration Statement, including post-effective amend-



--------------------------------------------------------------------------------



 



-4-

ments, in each case including the Prospectus contained therein, all exhibits
thereto and all material incorporated by reference therein.
          “Representative” shall have the meaning set forth in the introductory
paragraph hereto.
          “Requesting Participating Broker-Dealer” shall have the meaning set
forth in Section 2(b) hereof.
          “Rule 144” shall mean Rule 144 promulgated under the Securities Act,
as such Rule may be amended from time to time, or any similar rule (other than
Rule 144A) or regulation hereafter adopted by the Commission providing for
offers and sales of securities made in compliance therewith resulting in offers
and sales by subsequent holders that are not Affiliates of an issuer of such
securities being free of the registration and prospectus delivery requirements
of the Securities Act.
          “Rule 144A” shall mean Rule 144A promulgated under the Securities Act,
as such Rule may be amended from time to time, or any similar rule (other than
Rule 144) or regulation hereafter adopted by the Commission.
          “Rule 415” shall mean Rule 415 promulgated under the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.
          “Shelf Filing Event” shall have the meaning set forth in Section 2(c)
hereof.
          “Shelf Registration” shall have the meaning set forth in Section 3(a)
hereof.
          “TIA” shall mean the Trust Indenture Act of 1939, as amended.
          “Trustee” shall mean the trustee under the Indenture and the trustee
(if any) under any indenture governing the Exchange Notes and Private Exchange
Notes.
          “underwritten registration” or “underwritten offering” shall mean a
registration in which securities of the Issuers are sold to an underwriter for
reoffering to the public.
     Section 2. Exchange Offer
          (a) Unless the Exchange Offer would violate applicable law or
interpretation of the staff of the Commission, the Issuers shall (i) file a
Registration Statement (the “Exchange Offer Registration Statement”) with the
Commission on an appropriate registration form with respect to a registered
offer (the “Exchange Offer”) to exchange any and all of the Registrable Notes
for a like aggregate principal amount of notes (including the guarantees with
respect thereto, the “Exchange Notes”) that are identical in all material
respects to the Notes (except that the Exchange Notes shall not contain
restrictive legends, terms with respect to transfer restrictions or Liquidated
Damages upon a



--------------------------------------------------------------------------------



 



-5-

Registration Default), (ii) use their reasonable best efforts to cause the
Exchange Offer Registration Statement to be declared effective under the
Securities Act and (iii) use their reasonable best efforts to consummate the
Exchange Offer within 270 days after the Issue Date. Upon the Exchange Offer
Registration Statement being declared effective by the Commission, the Issuers
will offer the Exchange Notes in exchange for surrender of the Notes. The
Issuers shall keep the Exchange Offer open for not less than 20 Business Days
(or longer if required by applicable law) after the date notice of the Exchange
Offer is mailed to Holders.
          Each Holder that participates in the Exchange Offer will be required
to represent to the Issuers in writing that (i) any Exchange Notes to be
received by it will be acquired in the ordinary course of its business, (ii) it
has no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the provisions of the Securities Act, (iii) it is not an affiliate
of the Company or any Guarantor as defined by Rule 405 of the Securities Act, or
if it is an affiliate, it will comply with the registration and prospectus
delivery requirements of the Securities Act to the extent applicable, (iv) if
such Holder is not a broker-dealer, it is not engaged in, and does not intend to
engage in, a distribution of Exchange Notes and (v) if such Holder is a
broker-dealer that will receive Exchange Notes for its own account in exchange
for Notes that were acquired as a result of market-making or other trading
activities, it will deliver a prospectus in connection with any resale of such
Exchange Notes.
          (b) The Issuers and the Initial Purchasers acknowledge that the staff
of the Commission has taken the position that any broker-dealer that elects to
exchange Notes that were acquired by such broker-dealer for its own account as a
result of market-making or other trading activities for Exchange Notes in the
Exchange Offer (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Notes (other than a resale of an unsold allotment
resulting from the original offering of the Notes).
          The Issuers and the Initial Purchasers also acknowledge that the staff
of the Commission has taken the position that if the Prospectus contained in the
Exchange Offer Registration Statement includes a plan of distribution containing
a statement to the above effect and the means by which Participating
Broker-Dealers may resell the Exchange Notes, without naming the Participating
Broker-Dealers or specifying the amount of Exchange Notes owned by them, such
Prospectus may be delivered by Participating Broker-Dealers to satisfy their
prospectus delivery obligations under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.
          In light of the foregoing, if requested by a Participating
Broker-Dealer (a “Requesting Participating Broker-Dealer”), the Issuers agree to
use their reasonable best efforts to keep the Exchange Offer Registration
Statement continuously effective for a period necessary to comply with
applicable law in connection with such resales but in no event more than
180 days after the date on which the Exchange Registration Statement is declared
effective, or such longer period if extended pursuant to any Delay Period in
accordance with the last paragraph of Section 5 hereof (such period, the
“Applicable Period”), or such earlier date as each Requesting Participating
Broker-Dealer shall have notified the Company in writing that such Requesting
Participating Broker-Dealer has resold all Exchange Notes acquired by it in the
Exchange Offer. The Issuers shall include a plan of distribution



--------------------------------------------------------------------------------



 



-6-

in such Exchange Offer Registration Statement that meets the requirements set
forth in the preceding paragraph.
          If, prior to consummation of the Exchange Offer, any Initial Purchaser
or any other Holder holds any Notes acquired by it that have, or that are
reasonably likely to be determined to have, the status of an unsold allotment in
an initial distribution, or if any Holder is not entitled to participate in the
Exchange Offer, the Issuers upon the request of the Initial Purchasers or any
such Holder, as the case may be, shall simultaneously with the delivery of the
Exchange Notes in the Exchange Offer, issue and deliver to the Initial
Purchasers or any such Holder, as the case may be, in exchange (the “Private
Exchange”) for such Notes held by such Initial Purchaser or any such Holder a
like principal amount of notes (the “Private Exchange Notes”) of the Issuers
that are identical in all material respects to the Exchange Notes except that
the Private Exchange Notes may be subject to restrictions on transfer and bear a
legend to such effect. The Private Exchange Notes shall be issued pursuant to
the same indenture as the Exchange Notes and bear the same CUSIP number as the
Exchange Notes (if permitted by the CUSIP Service Bureau).
          Upon consummation of the Exchange Offer in accordance with this
Section 2, the Issuers shall have no further registration obligations other than
the Issuers’ continuing registration obligations with respect to (i) Private
Exchange Notes, (ii) Exchange Notes held by Participating Broker-Dealers and
(iii) Notes or Exchange Notes as to which clause (c)(iv) of this Section 2
applies.
          In connection with the Exchange Offer, the Issuers shall:
        (1) mail or cause to be mailed to each Holder entitled to participate in
the Exchange Offer a copy of the Prospectus forming part of the Exchange Offer
Registration Statement, together with an appropriate letter of transmittal and
related documents;
        (2) utilize the services of a depositary for the Exchange Offer with an
address in the Borough of Manhattan, The City of New York;
        (3) permit Holders to withdraw tendered Notes at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer shall remain open; and
        (4) otherwise comply in all material respects with all applicable laws,
rules and regulations.
          As soon as practicable after the close of the Exchange Offer and the
Private Exchange, if any, the Issuers shall:
        (1) accept for exchange all Notes validly tendered and not validly
withdrawn by the Holders pursuant to the Exchange Offer and the Private
Exchange, if any;
        (2) deliver or cause to be delivered to the Trustee for cancellation all
Registrable Notes so accepted for exchange; and



--------------------------------------------------------------------------------



 



-7-

        (3) cause the Trustee to authenticate and deliver promptly to each such
Holder of Notes, Exchange Notes or Private Exchange Notes, as the case may be,
equal in principal amount to the Registrable Notes of such Holder so accepted
for exchange.
          The Exchange Offer and the Private Exchange shall not be subject to
any conditions, other than that (i) the Exchange Offer or Private Exchange, as
the case may be, does not violate applicable law or any applicable
interpretation of the staff of the Commission, (ii) no action or proceeding
shall have been instituted or threatened in any court or by any governmental
agency which might materially impair the ability of the Issuers to proceed with
the Exchange Offer or the Private Exchange, and no material adverse development
shall have occurred in any existing action or proceeding with respect to the
Issuers and (iii) all governmental approvals shall have been obtained, which
approvals the Company deems necessary for the consummation of the Exchange Offer
or Private Exchange.
          The Exchange Notes and the Private Exchange Notes shall be issued
under (i) the Indenture or (ii) an indenture identical in all material respects
to the Indenture (in either case, with such changes as are necessary to comply
with any requirements of the Commission to effect or maintain the qualification
thereof under the TIA) and which, in either case, has been qualified under the
TIA and shall provide that (a) the Exchange Notes shall not be subject to the
transfer restrictions set forth in the Indenture and (b) the Private Exchange
Notes shall be subject to the transfer restrictions set forth in the Indenture.
The Indenture or such indenture shall provide that the Exchange Notes, the
Private Exchange Notes and the Notes shall vote and consent together on all
matters as one class and that none of the Exchange Notes, the Private Exchange
Notes or the Notes will have the right to vote or consent as a separate class on
any matter.
          (c) In the event that (i) the applicable law or interpretations of the
staff of the Commission do not permit the Issuers to effect the Exchange Offer,
(ii) for any reason the Exchange Offer is not consummated within 270 days of the
Issue Date, (iii) any Holder notifies the Company prior to the 20th Business Day
following consummation of the Exchange Offer that it is prohibited by law or the
applicable interpretations of the staff of the Commission from participating in
the Exchange Offer, (iv) in the case of any Holder who participates in the
Exchange Offer, such Holder does not receive Exchange Notes on the date of the
exchange that may be sold without restriction under state and federal securities
laws (other than due solely to the status of such Holder as an affiliate of any
Issuer within the meaning of the Securities Act) or (v) any Initial Purchaser so
requests with respect to Notes or Private Exchange Notes that have, or that are
reasonably likely to be determined to have, the status of unsold allotments in
an initial distribution (each such event referred to in clauses (i) through
(v) of this sentence, a “Shelf Filing Event”), then the Issuers shall file a
Shelf Registration pursuant to Section 3 hereof.
          Section 3. Shelf Registration
          If at any time a Shelf Filing Event shall occur, then:
          (a) Shelf Registration. The Issuers shall file with the Commission a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes not exchanged in the Exchange
Offer, Private Exchange Notes and Exchange Notes as to which Section 2(c)(iv) is
applicable (the “Shelf Registration”). The Shelf Registration shall be



--------------------------------------------------------------------------------



 



-8-

on Form S-1 or another appropriate form permitting registration of such
Registrable Notes for resale by Holders in the manner or manners designated by
them (including, without limitation, one or more underwritten offerings). The
Issuers shall not permit any securities other than the Registrable Notes to be
included in the Shelf Registration.
          (b) The Issuers shall use all their reasonable best efforts (x) to
cause the Shelf Registration to be declared effective under the Securities Act
on or prior to the later of (A) the 150th day after the Issue Date and (B) the
120th day after the occurrence of the applicable Shelf Filing Event and (y) to
keep the Shelf Registration continuously effective under the Securities Act for
the period ending on the date which is two years from the Issue Date, subject to
extension pursuant to the penultimate paragraph of Section 5 hereof (the
“Effectiveness Period”), or such shorter period ending when all Registrable
Notes covered by the Shelf Registration have been sold in the manner set forth
and as contemplated in the Shelf Registration; provided, however, that (i) the
Effectiveness Period in respect of the Shelf Registration shall be extended to
the extent required to permit dealers to comply with the applicable prospectus
delivery requirements of Rule 174 under the Securities Act and as otherwise
provided herein and (ii) the Company may suspend the effectiveness of the Shelf
Registration by written notice to the Holders solely (A) as a result of the
filing of a post-effective amendment to the Shelf Registration to incorporate
annual audited financial information with respect to the Company where such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related Prospectus or (B) to the extent and for so
long as permitted by the penultimate paragraph of Section 5.
          (c) Supplements and Amendments. The Issuers agree to supplement or
make amendments to the Shelf Registration as and when required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration or by the Securities Act or rules and regulations thereunder
for shelf registration, or if reasonably requested by the Holders of a majority
in aggregate principal amount of the Registrable Notes covered by such
Registration Statement or by any underwriter of such Registrable Notes.
     Section 4. Liquidated Damages
          (a) The Issuers and the Initial Purchasers agree that the Holders will
suffer damages if the Issuers fails to fulfill their obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Issuers agree that if:
     (i) the Exchange Offer is not consummated on or prior to the 270th day
following the Issue Date, or, if that day is not a Business Day, the next day
that is a Business Day; or
     (ii) the Shelf Registration is required to be filed but is not declared
effective within the time period specified in Section 3(b)(x), or is declared
effective by such date but thereafter ceases to be effective or usable (unless
the Shelf Registration ceases to be effective or usable as specifically
permitted by the penultimate paragraph of Section 5 hereof),
(each such event referred to in clauses (i) and (ii) a “Registration Default”),
additional interest in the form of additional cash interest (“Liquidated
Damages”) will accrue on the affected Registrable Notes.



--------------------------------------------------------------------------------



 



-9-

The rate of Liquidated Damages will be 0.25% per annum for the first 90-day
period immediately following the occurrence of a Registration Default,
increasing by an additional 0.25% per annum with respect to each subsequent
90-day period up to a maximum amount of Liquidated Damages of 1.00% per annum,
from and including the date on which any such Registration Default shall occur
to, but excluding, the earlier of (1) the date on which all Registration
Defaults have been cured or (2) the date on which such Registrable Note ceases
to be a Registrable Note or otherwise become freely transferable by Holders
other than Affiliates of the Issuers without further registration under the
Securities Act. If, after the cure of all Registration Defaults then in effect,
there is a subsequent Registration Default, the rate of Liquidated Damages for
such subsequent Registration Default shall initially be 0.25% regardless of the
rate in effect with respect to any prior Registration Default at the time of
cure of such Registration Default and shall increase in the manner and be
subject to the maximum Liquidated Damages rate contained in the preceding
sentence.
          Notwithstanding the foregoing, (1) the amount of Liquidated Damages
payable shall not increase because more than one Registration Default has
occurred and is pending and (2) a Holder of Registrable Notes that is not
entitled to the benefits of the Shelf Registration (e.g., such Holder has not
elected to include information) shall not be entitled to Liquidated Damages with
respect to a Registration Default that pertains to the Shelf Registration.
          (b) So long as Notes remain outstanding, the Company shall notify the
Trustee within five Business Days after each and every date on which an event
occurs in respect of which Liquidated Damages is required to be paid. Any
amounts of Liquidated Damages due pursuant to clauses (a)(i) or (a)(ii) of this
Section 4 will be payable in cash semi-annually on each April 15 and October 15
(each a “Liquidated Damages Payment Date”), commencing with the first such date
occurring after any such Liquidated Damages commences to accrue, to Holders to
whom regular interest is payable on such Liquidated Damages Payment Date with
respect to Notes that are Registrable Notes. The amount of Liquidated Damages
for each Registrable Note will be determined by multiplying the applicable rate
of Liquidated Damages by the aggregate principal amount of such Registrable Note
outstanding on the Liquidated Damages Payment Date following such Registration
Default in the case of the first such payment of Liquidated Damages with respect
to a Registration Default (and thereafter at the next succeeding Liquidated
Damages Payment Date until the cure of such Registration Default), and
multiplying the product of the foregoing by a fraction, the numerator of which
is the number of days such Liquidated Damages rate was applicable during such
period (determined on the basis of a 360-day year comprised of twelve 30-day
months and, in the case of a partial month, the actual number of days elapsed),
and the denominator of which is 360.
     Section 5. Registration Procedures
          In connection with the filing of any Registration Statement pursuant
to Section 2 or 3 hereof, the Issuers shall effect such registrations to permit
the sale of the securities covered thereby in accordance with the intended
method or methods of disposition thereof, and pursuant thereto and in connection
with any Registration Statement filed by the Issuers hereunder, the Issuers
shall:
     (a) Prepare and file with the Commission the Registration Statement or
Registration Statements prescribed by Section 2 or 3 hereof, and use their
reasonable best efforts to cause each such Registration Statement to become
effective and remain effective as provided



--------------------------------------------------------------------------------



 



-10-

herein; provided, however, that, if (1) such filing is pursuant to Section 3
hereof, or (2) a Prospectus contained in the Exchange Offer Registration
Statement filed pursuant to Section 2 hereof is required to be delivered under
the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period relating thereto, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Issuers shall furnish to and afford the Holders of the Registrable Notes
covered by such Registration Statement or each such Participating Broker-Dealer,
as the case may be, their counsel (if requested by any such person) and the
managing underwriters, if any, a reasonable opportunity to review copies of all
such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least five Business Days prior to such filing). The Issuers shall not file
any Registration Statement or Prospectus or any amendments or supplements
thereto if the Holders of a majority in aggregate principal amount of the
Registrable Notes covered by such Registration Statement, or any such
Participating Broker-Dealer, as the case may be, their counsel, or the managing
underwriters, if any, shall reasonably object.
     (b) Prepare and file with the Commission such amendments and post-effective
amendments to each Shelf Registration or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented and with respect to the subsequent resale of any
securities being sold by a Participating Broker-Dealer covered by any such
Prospectus, in each case, in accordance with the intended methods of
distribution set forth in such Registration Statement or Prospectus, as so
amended or supplemented.
     (c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period relating thereto from whom the Company has received
written notice that such Broker-Dealer will be a Participating Broker-Dealer in
the applicable Exchange Offer, notify the selling Holders of Registrable Notes,
or each such Participating Broker-Dealer, as the case may be, their counsel (if
such counsel is known to the Issuers) and the managing underwriters, if any, as
promptly as possible, and, if requested by any such Person, confirm such notice
in writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act (including in such notice a written statement that any Holder
may, upon request, obtain, at the sole expense of the Issuers, one conformed
copy of such Registration Statement or post-effective amendment including
financial statements and schedules, documents incorporated or deemed to be
incorporated by reference and exhibits), (ii) of the issuance by the Commission
of any stop order suspending the effectiveness of a Registration



--------------------------------------------------------------------------------



 



-11-

Statement or of any order preventing or suspending the use of any preliminary
prospectus or the initiation of any proceedings for that purpose, (iii) if at
any time when a Prospectus is required by the Securities Act to be delivered in
connection with sales of the Registrable Notes or resales of Exchange Notes by
Participating Broker-Dealers the representations and warranties of the Issuers
contained in any agreement (including any underwriting agreement) contemplated
by Section 5(m) hereof cease to be true and correct in all material respects,
(iv) of the receipt by any of the Issuers of any notification with respect to
the suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Notes or the Exchange Notes for
offer or sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, (v) of the happening of any event, the existence of
any condition or any information becoming known to any Issuer that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in or
amendments or supplements to such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and (vi) of the
Company’s determination that a post-effective amendment to a Registration
Statement would be appropriate.
     (d) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, use their reasonable best efforts to prevent the issuance
of any order suspending the effectiveness of a Registration Statement or of any
order preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Registrable Notes
or the Exchange Notes, as the case may be, for sale in any jurisdiction, and, if
any such order is issued, to use their reasonable best efforts to obtain the
withdrawal of any such order at the earliest practicable moment.
     (e) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period and if requested by the managing underwriter or
underwriters (if any), the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Registration Statement or any
Participating Broker-Dealer, as the case may be, (i) promptly incorporate in
such Registration Statement or Prospectus a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or any Participating Broker-Dealer, as the
case may be (based upon advice of counsel), determine is reasonably required to
be included therein and (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment;



--------------------------------------------------------------------------------



 



-12-

provided, however, that the Issuers shall not be required to take any action
hereunder that would, in the written opinion of counsel to the Issuers, violate
applicable laws.
     (f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, furnish to each selling Holder of Registrable Notes or
each such Participating Broker-Dealer, as the case may be, who so requests,
their counsel (if requested by any such person) and each managing underwriter,
if any, at the sole expense of the Issuers, one conformed copy of the
Registration Statement or Registration Statements and each post-effective
amendment thereto, including financial statements and schedules, and, if
requested, all documents incorporated or deemed to be incorporated therein by
reference and all exhibits.
     (g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, deliver to each selling Holder of Registrable Notes or
each such Participating Broker-Dealer, as the case may be, their respective
counsel (if requested) and the underwriters, if any, at the sole expense of the
Issuers, as many copies of the Prospectus or Prospectuses (including each form
of preliminary prospectus) and each amendment or supplement thereto and any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Issuers
hereby consent to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers (if any), in connection with the offering and sale of the
Registrable Notes covered by, or the sale by Participating Broker-Dealers of the
Exchange Notes pursuant to, such Prospectus and any amendment or supplement
thereto.
     (h) Prior to any public offering of Registrable Notes or Exchange Notes or
any delivery of a Prospectus contained in the Exchange Offer Registration
Statement by any Participating Broker-Dealer who seeks to sell Exchange Notes
during the Applicable Period, use their reasonable best efforts to register or
qualify, and to cooperate with the selling Holders of Registrable Notes or each
such Participating Broker-Dealer, as the case may be, the managing underwriter
or underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Notes or Exchange Notes, as the case may be,
for offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any selling Holder, Participating Broker-Dealer, or
the managing underwriter or underwriters reasonably request; provided, however,
that where Exchange Notes or Registrable Notes are offered other than through an
underwritten offering, the Issuers agree to cause the Issuers’ counsel to
perform Blue Sky investigations and file registrations and qualifications
required to be filed pursuant to this Section 5(h); keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such juris-



--------------------------------------------------------------------------------



 



-13-

dictions of such Exchange Notes or Registrable Notes covered by the applicable
Registration Statement; provided, however, that no Issuer shall be required to
(A) qualify generally to do business in any jurisdiction where it is not then so
qualified, (B) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or (C) subject
itself to taxation in excess of a nominal dollar amount in any such jurisdiction
where it is not then so subject.
     (i) If a Shelf Registration is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Notes and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Notes to be sold, which
certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company; and enable such
Registrable Notes to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any, or selling Holders may request
at least two Business Days prior to any sale of such Registrable Notes.
     (j) Use their reasonable best efforts to cause the Registrable Notes or
Exchange Notes covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be reasonably
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable Notes or
Exchange Notes, except as may be required solely as a consequence of the nature
of such selling Holder’s business, in which case the Issuers will cooperate in
all reasonable respects with the filing of such Registration Statement and the
granting of such approvals.
     (k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 5(a) and the penultimate paragraph of this Section 5) file
with the Commission, at the sole expense of the Issuers, a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Notes being sold thereunder or to
the purchasers of the Exchange Notes to whom such Prospectus will be delivered
by a Participating Broker-Dealer, any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (l) Prior to the effective date of the first Registration Statement
relating to the Registrable Notes, (i) provide the Trustee with certificates for
the Registrable Notes in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Notes.



--------------------------------------------------------------------------------



 



-14-

     (m) In connection with any underwritten offering of Registrable Notes
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Notes and
take all such other actions as are reasonably requested by the managing
underwriter or underwriters in order to expedite or facilitate the registration
or the disposition of such Registrable Notes and, whether or not such offering
is an underwritten offering, (i) make such representations and warranties to the
underwriter or underwriters (and to any Holder that has advised the Company that
such Holder may have a “due diligence” defense under Section 11 of the
Securities Act), and covenants with, the underwriters with respect to the
business of the Issuers and their subsidiaries (including any acquired business,
properties or entity, if applicable), and the Registration Statement, Prospectus
and documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, as are customarily made by issuers to underwriters in
underwritten offerings of debt securities similar to the Notes, and confirm the
same in writing if and when requested; (ii) use their reasonable best efforts to
obtain the written opinions of counsel to the Issuers and written updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters, addressed to the underwriters (and to any Holder
that has advised the Company that such Holder may have a “due diligence” defense
under Section 11 of the Securities Act) covering the matters customarily covered
in opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the managing underwriter or underwriters; (iii) use
their reasonable best efforts to obtain “cold comfort” letters and updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters from the independent certified public accountants of
the Issuers (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included or incorporated by reference in the Registration Statement),
addressed to each of the underwriters (and to any Holder that has advised the
Company that such Holder may have a “due diligence” defense under Section 11 of
the Securities Act), such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings; and (iv) if an underwriting agreement is entered into,
the same shall contain indemnification provisions and procedures no less
favorable than those set forth in Section 8 hereof (or such other provisions and
procedures acceptable to Holders of a majority in aggregate principal amount of
Registrable Notes covered by such Registration Statement and the managing
underwriter or underwriters or agents) with respect to all parties to be
indemnified pursuant to said Section; provided that the Issuers shall not be
required to provide indemnification to any underwriter selected in accordance
with the provisions of Section 10 hereof with respect to information relating to
such underwriter furnished in writing to the Company by or on behalf of such
underwriter expressly for inclusion in such Registration Statement. The above
shall be done at each closing under such underwriting agreement, or as and to
the extent required thereunder.
     (n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, make available for inspection by any selling Holder of
such Registrable Notes being sold or each such Participating Broker-Dealer, as
the case may be, any underwriter participating in any such disposition of
Registra-



--------------------------------------------------------------------------------



 



-15-

ble Notes, if any, and any attorney, accountant or other agent retained by any
such selling Holder or each such Participating Broker-Dealer, as the case may
be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and instruments of the Company and its
subsidiaries (collectively, the “Records”) as shall be reasonably necessary to
enable them to exercise any applicable due diligence responsibilities, and cause
the officers, directors and employees of the Company and its subsidiaries to
supply all information reasonably requested by any such Inspector in connection
with such Registration Statement and Prospectus. Each Inspector shall agree in
writing that it will keep the Records confidential and that it will not
disclose, or use in connection with any market transactions in violation of any
applicable securities laws, any Records that the Company determines, in good
faith, to be confidential and that it notifies the Inspectors in writing are
confidential unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in such Registration Statement or Prospectus,
(ii) the release of such Records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction, (iii) disclosure of such
information is necessary or advisable in the opinion of counsel for an Inspector
in connection with any action, claim, suit or proceeding, directly or
indirectly, involving or potentially involving such Inspector and arising out
of, based upon, relating to, or involving this Agreement or the Purchase
Agreement, or any transactions contemplated hereby or thereby or arising
hereunder or thereunder, or (iv) the information in such Records has been made
generally available to the public; provided, however, that (i) each Inspector
shall agree to use reasonable best efforts to provide notice to the Company of
the potential disclosure of any information by such Inspector pursuant to clause
(i), (ii) or (iii) of this sentence to permit the Issuers to obtain a protective
order (or waive the provisions of this paragraph (n)) and (ii) each such
Inspector shall take such actions as are reasonably necessary to protect the
confidentiality of such information (if practicable) to the extent such action
is otherwise not inconsistent with, an impairment of or in derogation of the
rights and interests of the Holder or any Inspector.
     (o) Provide an indenture trustee for the Registrable Notes or the Exchange
Notes, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof to be qualified under the TIA not later than
the effective date of the Exchange Offer or the first Registration Statement
relating to the Registrable Notes; and in connection therewith, cooperate with
the trustee under any such indenture and the Holders of the Registrable Notes or
Exchange Notes, as applicable, to effect such changes to such indenture as may
be required for such indenture to be so qualified in accordance with the terms
of the TIA; and execute, and use their reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the Commission to enable
such indenture to be so qualified in a timely manner.
     (p) Comply with all applicable rules and regulations of the Commission and
make generally available to the Company’s securityholders earnings statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) no later
than 45 days after the end of any 12-month period (or 90 days after the end of
any 12-month period if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Notes or Exchange Notes are sold to
underwriters in a firm commitment or best efforts underwritten offering and
(ii) if



--------------------------------------------------------------------------------



 



-16-

not sold to underwriters in such an offering, commencing on the first day of the
first fiscal quarter of the Company after the effective date of a Registration
Statement, which statements shall cover said 12-month periods consistent with
the requirements of Rule 158.
     (q) Upon the request of a Holder, upon consummation of the Exchange Offer
or a Private Exchange, use their reasonable best efforts to obtain an opinion of
counsel to the Issuers, in a form customary for underwritten transactions,
addressed to the Trustee for the benefit of all Holders of Registrable Notes
participating in the Exchange Offer or the Private Exchange, as the case may be,
that the Exchange Notes or Private Exchange Notes, as the case may be, and the
related indenture constitute legal, valid and binding obligations of the
Issuers, enforceable against the Issuers in accordance with its respective
terms, subject to customary exceptions and qualifications.
     (r) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by Holders to the Company (or to such other
Person as directed by the Company) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, mark, or cause to be marked, on such
Registrable Notes that such Registrable Notes are being cancelled in exchange
for the Exchange Notes or the Private Exchange Notes, as the case may be;
provided that in no event shall such Registrable Notes be marked as paid or
otherwise satisfied.
     (s) Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with the National Association of Securities
Dealers (the “NASD”).
     (t) Use their reasonable best efforts to take all other steps reasonably
necessary or advisable to effect the registration of the Exchange Notes and/or
Registrable Notes covered by a Registration Statement contemplated hereby.
          The Company may require each seller of Registrable Notes or Exchange
Notes as to which any registration is being effected to furnish to the Company
such information regarding such seller and the distribution of such Registrable
Notes or Exchange Notes as the Company may, from time to time, reasonably
request. The Company may exclude from such registration the Registrable Notes of
any seller so long as such seller fails to furnish such information within a
reasonable time after receiving such request and in the event of such an
exclusion, the Issuers shall have no further obligation under this Agreement
(including, without limitation, the obligations under Section 4) with respect to
such seller or any subsequent Holder of such Registrable Notes. Each seller as
to which any Shelf Registration is being effected agrees to furnish promptly to
the Company all information required to be disclosed in order to make any
information previously furnished to the Company by such seller not materially
misleading.
          If any such Registration Statement refers to any Holder by name or
otherwise as the holder of any securities of the Company or the Guarantors, then
such Holder shall have the right to require (i) the insertion therein of
language, in form and substance reasonably satisfactory to such Holder, to the
effect that the holding by such Holder of such securities is not to be construed
as a rec-



--------------------------------------------------------------------------------



 



-17-

ommendation by such Holder of the investment quality of the securities covered
thereby and that such holding does not imply that such Holder will assist in
meeting any future financial requirements of the Company or the Guarantors, or
(ii) in the event that such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force, the
deletion of the reference to such Holder in any amendment or supplement to the
applicable Registration Statement filed or prepared subsequent to the time that
such reference ceases to be required.
          Each Holder of Registrable Notes and each Participating Broker-Dealer
agrees by acquisition of such Registrable Notes or Exchange Notes that, upon the
Company providing notice to such Holder or Participating Broker-Dealer, as the
case may be, (x) of the happening of any event of the kind described in
Section 5(c)(ii), 5(c)(iii), 5(c)(iv), or 5(c)(v) hereof, or (y) that the Board
of Directors of the Company (the “Board of Directors”) has resolved that the
Company has a bona fide business purpose for doing so, then, upon providing such
notice (which shall refer to the penultimate paragraph of this Section 5), the
Issuers may delay the filing or the effectiveness of the Exchange Offer
Registration Statement or the Shelf Registration (if not then filed or
effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Exchange Offer Registration
Statement or the Shelf Registration, in all cases, for a period (a “Delay
Period”) expiring upon the earlier to occur of (i) in the case of the
immediately preceding clause (x), such Holder’s or Participating Broker-Dealer’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 5(k) hereof or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and has
received copies of any amendments or supplements thereto or (ii) in the case of
the immediately preceding clause (y), the date which is the earlier of (A) the
date on which such business purpose ceases to interfere with the Issuers’
obligations to file or maintain the effectiveness of any such Registration
Statement pursuant to this Agreement or (B) 60 days after the Company notifies
the Holders of such good faith determination. There shall not be more than
90 days of Delay Periods during any 12-month period. The maximum length of the
Applicable Period set forth in Section 2(b) shall be extended by a number of
days equal to the number of days during any Delay Period. Any Delay Period will
not alter the obligations of the Issuers to pay Liquidated Damages under the
circumstances set forth in Section 4 hereof.
          Each Holder or Participating Broker-Dealer, by its acceptance of any
Registrable Note, agrees that during any Delay Period, each Holder or
Participating Broker-Dealer will discontinue disposition of such Notes or
Exchange Notes covered by such Registration Statement or Prospectus or Exchange
Notes to be sold by such Holder or Participating Broker-Dealer, as the case may
be.
     Section 6. Market Making.
          (a) At such time and for so long as any of the Notes or Exchange Notes
are outstanding and any of the Initial Purchasers (each in such capacity, the
“Market Maker”) or any of their Affiliates is an Affiliate of the Company, the
Guarantors or any of their Affiliates and proposes to make a market in the Notes
or the Exchange Notes as applicable, as part of its business in the ordinary
course, the following provisions shall apply for the sole benefit of the Market
Maker:
     (i) The Company and the Guarantors shall (A) on the date that the Exchange
Offer Registration Statement or, if required hereby, the Shelf Registration is
filed with the Commission, file one or more registration statements (the “Market
Making Registration State-



--------------------------------------------------------------------------------



 



-18-

ments”) (which may be the Exchange Offer Registration Statement or the Shelf
Registration if permitted by the rules and regulations of the Commission) and
use their commercially reasonable best efforts to cause such Market Making
Registration Statements to be declared effective by the Commission on or prior
to the consummation of the Exchange Offer or the effective date of the Shelf
Registration, as applicable; (B) periodically amend such Market Making
Registration Statements so that the information contained therein complies with
the requirements of Section 10(a) under the Securities Act; (C) amend the Market
Making Registration Statements or amend or supplement the related Prospectuses
when necessary to reflect any material changes in the information provided
therein; and (D) amend the Market Making Registration Statements when required
to do so in order to comply with Section 10(a)(3) of the Securities Act;
provided, however, that (1) prior to filing the Market Making Registration
Statements, any amendment thereto or any supplement to the related Prospectuses,
the Company shall furnish to the Market Maker copies of all such documents
proposed to be filed, which documents will be subject to the review of the
Market Maker and its counsel and (2) the Company and the Guarantors will not
file any Market Making Registration Statement, any amendment thereto or any
amendment or supplement to the related Prospectus to which the Market Maker and
its counsel shall reasonably object unless the Company is advised by counsel
that such Market Making Registration Statement, amendment or supplement is
required to be filed under applicable securities laws and the Company will
provide the Market Maker and its counsel with copies of such Market Making
Registration Statement and each amendment and supplement filed. The Company, in
its sole discretion, may determine to include Prospectuses relating to each of
the Notes or the Exchange Notes in the same or different Market Making
Registration Statements so long as each such registration statement complies
with this Section 6. The term “Prospectus” in this Section 6 includes any
Prospectus contained in a Market Making Registration Statement relating to any
or all of the Notes or the Exchange Notes, as applicable.
     (ii) The Company shall notify the Market Maker and, if requested by the
Market Maker, confirm such advice in writing, (A) when any Market Making
Registration Statement, any post-effective amendment to any Market Making
Registration Statement or any amendment or supplement to the related Prospectus
has been filed, and, with respect to any Market Making Registration Statement or
any post-effective amendment, when the same has become effective; (B) of any
request by the Commission for any post-effective amendment to any Market Making
Registration Statement, any supplement or amendment to the related Prospectus or
for additional information; (C) the issuance by the Commission of any stop order
suspending the effectiveness of any Market Making Registration Statement or the
initiation of any proceedings for that purpose; (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Notes or the Exchange Notes, as applicable, for sale in any jurisdiction
or the initiation or threatening of any proceedings for that purpose; and (E) of
the happening of any event that makes any statement made in any Market Making
Registration Statement, the related Prospectus or any amendment or supplement
thereto untrue or that requires that making of any changes in any Market Making
Registration Statement, such Prospectus or any amendment or supplement thereto,
in order to make the statements therein not misleading.



--------------------------------------------------------------------------------



 



-19-

     (iii) If any event contemplated by Section 6(a)(ii)(B) through (E) occurs
during the period for which the Company and the Guarantors are required to
maintain an effective Market Making Registration Statement, the Company and the
Guarantors shall promptly prepare and file with the Commission a post-effective
amendment to each Market Making Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so that
the Prospectus will not include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
     (iv) In the event of the issuance of any stop order suspending the
effectiveness of any Market Making Registration Statement or of any order
suspending the qualification of the Notes or Exchange Notes for sale in any
jurisdiction, the Company and the Guarantors shall promptly use their reasonable
best efforts to obtain its withdrawal.
     (v) The Company shall furnish to the Market Maker, without charge, (A) at
least one conformed copy of any Market Making Registration Statement and any
post-effective amendment thereto and (B) as many copies of the related
Prospectus and any amendment or supplement thereto as the Market Maker may
reasonably request.
     (vi) The Company and the Guarantors shall consent to the use of any
Prospectus contained in any Market Making Registration Statement or any
amendment or supplement thereto by the Market Maker in connection with its
market-making activities.
     (vii) Notwithstanding the foregoing provisions of this Section 6, the
Company and the Guarantors may for valid business reasons, including without
limitation, a potential material acquisition, divestiture of assets or other
material corporate transaction, notify the Market Maker in writing that a Market
Making Registration Statement is no longer effective or the Prospectus included
therein is no longer usable for offers and sales of Notes or Exchange Notes;
provided that the use of a Market Making Registration Statement or the
Prospectus contained therein shall not be suspended for more than 75 days
(whether or not consecutive) in the aggregate in any 12-month period. The Market
Maker agrees that upon receipt of any notice from the Company pursuant to this
Section 6(a)(vii), it will discontinue use of the Prospectus contained in such
Market Making Registration Statement until receipt of copies of the supplemented
or amended Prospectus relating thereto or until advised in writing by the
Company that the use of the Prospectus contained in such Market Making
Registration Statement may be resumed.
          (b) In connection with any Market Making Registration Statement, the
Company and the Guarantors shall (i) make reasonably available for inspection by
a representative of, and counsel acting for, the Market Maker all relevant
financial and other records, pertinent corporate documents and properties of the
Company, the Guarantors and their respective subsidiaries and (ii) use their
respective reasonable best efforts to have their respective officers, directors,
employees, accountants and counsel supply all relevant information reasonably
requested by such representative or counsel or the Market Maker; provided,
however, that any information that is designated in writing by the Company or
the Guarantors, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Market Maker or any representative
or counsel, unless such disclosure



--------------------------------------------------------------------------------



 



-20-

is made in connection with a court proceeding or required by law, or such
information becomes available to the public generally or through a third party
without an accompanying obligation of confidentiality;
          (c) Prior to the effective date of any Market Making Registration
Statement, the Company and the Guarantors shall arrange, if necessary, for the
qualification of the Notes or Exchange Notes, as applicable, for sale under the
laws of such jurisdictions as the Market Maker reasonably requests in writing
and will maintain such qualification in effect so long as required to enable the
offer and sale in such jurisdictions of the Notes or Exchange Notes, as
applicable, covered by such Market Making Registration Statement; provided that
in no event shall the Company and the Guarantors be obligated to (i) qualify as
a foreign corporation or other entity or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to subject itself to service of process in any such
jurisdictions or (iii) subject itself to taxation in any such jurisdiction if it
not so subject.
          (d) The Company and the Guarantors represent and agree that any Market
Making Registration Statement, any post-effective amendments thereto, any
amendments or supplements to the related Prospectus and any documents filed by
them under the Exchange Act will, when they become effective or are filed with
the Commission, as the case may be, conform in all respects to the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission thereunder and will not, as of the effective date of such Market
Making Registration Statement or post-effective amendments and as of the filing
date of amendments or supplements to such Prospectus or filings under the
Exchange Act, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from any Market Making Registration
Statement or the related Prospectus in reliance upon and in conformity with
written information furnished to the Company by the Market Maker specifically
for inclusion therein, which information the parties hereto agree will be
limited to the statements concerning the market-making activities of the Market
Maker to be set forth on the cover page and in the “Plan of Distribution”
section of the related Prospectus (the “Market Maker’s Information”).
          (e) At the time of effectiveness of any Market Making Registration
Statement and concurrently with each time such Market Making Registration
Statement or the related Prospectus shall be amended or such Prospectus shall be
supplemented, the Company shall (if requested by the Market Maker) furnish the
Market Maker and its counsel with a certificate of its Chief Executive Officer
and its Chief Financial Officer to the effect that:
     (i) such Market Making Registration Statement has been declared effective;
     (ii) in the case of an amendment to such Market Making Registration
Statement, such amendment has become effective under the Act as of the date and
time specified in such certificate, if applicable; and in the case of an
amendment or supplement to the Prospectus, such amendment or supplement to the
Prospectus was filed with the Commission pursuant to the subparagraph of Rule
424(b) under the Act specified in such certificate on the date specified
therein;



--------------------------------------------------------------------------------



 



-21-

     (iii) to the knowledge of such officers, no stop order suspending the
effectiveness of such Market Making Registration Statement has been issued and
no proceeding for that purpose is pending or threatened by the Commission; and
     (iv) such officers have carefully examined such Market Making Registration
Statement and the Prospectus (and, in the case of an amendment or supplement,
such amendment or supplement) and as of the date of such Market Making
Registration Statement, amendment or supplement, as applicable, the Market
Making Registration Statement and the Prospectus, as amended or supplemented, if
applicable, did not include any untrue statement of a material fact and did not
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
          (f) At the time of effectiveness of any Market Making Registration
Statement and concurrently with each time any Market Making Registration
Statement or the related Prospectus shall be amended or such Prospectus shall be
supplemented, the Company shall (if requested by the Market Maker) furnish the
Market Maker and its counsel with the written opinion of counsel for the Company
satisfactory to the Market Maker to the effect that:
     (i) such Market Making Registration Statement has been declared effective;
     (ii) in the case of an amendment to such Market Making Registration
Statement, such amendment has become effective under the Securities Act as of
the date and time specified in such opinion, if applicable; and in the case of
an amendment or supplement to the Prospectus, such amendment or supplement to
the Prospectus was filed with the Commission pursuant to the subparagraph of
Rule 424(b) under the Act specified in such opinion on the date specified
therein;
     (iii) to the knowledge of such counsel, no stop order suspending the
effectiveness of such Market Making Registration Statement has been issued and
no proceeding for that purpose is pending or threatened by the Commission; and
     (iv) such counsel has reviewed such Market Making Registration Statement
and the Prospectus (and, in the case of an amendment or supplement, such
amendment or supplement) and participated with officers of the Company and
independent public accountants for the Company in the preparation of such Market
Making Registration Statement and Prospectus (and, in the case of an amendment
or supplement, such amendment or supplement) and has no reason to believe that
(except for the financial statements and other financial and statistical data
contained therein as to which such counsel need express no belief) as of the
date of such Market Making Registration Statement, amendment or supplement, as
applicable, the Market Making Registration Statement and the Prospectus, as
amended or supplemented, if applicable, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.
          (g) At the time of effectiveness of any Market Making Registration
Statement and concurrently with each time such Market Making Registration
Statement or the related Prospectus shall be amended or such Prospectus shall be
supplemented to include audited annual financial infor-



--------------------------------------------------------------------------------



 



-22-

mation, the Company shall (if requested by the Market Maker) furnish the Market
Maker and its counsel with a letter of KPMG LLP (or other independent public
accountants for the Company or the Guarantors of nationally recognized standing)
in form satisfactory to the Market Maker, addressed to the Market Maker and
dated the date of delivery of such letter, (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and (ii) in all
other respects, substantially in the form of the letter delivered to the Initial
Purchasers pursuant to the Purchase Agreement, with, in the case of an amendment
or supplement that includes audited financial information, such changes as may
be necessary to reflect the amended or supplemented financial information.
          (h) The Company and the Guarantors, on the one hand, and the Market
Maker, on the other hand, hereby agree to indemnify each other, and, if
applicable, contribute to the other, in accordance with Section 8 of this
Agreement.
          (i) The Company and the Guarantors will comply with the provisions of
this Section 6 at their own expense and will reimburse the Market Maker for its
expenses associated with this Section 6 (including reasonable fees of counsel
for the Market Maker).
          (j) The agreements contained in this Section 6 and the
representations, warranties and agreements contained in this Agreement shall
survive all offers and sales of the Notes and Exchange Notes and shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.
          (k) For purposes of this Section 6, (i) any reference to the terms
“amend”, “amendment” or “supplement” with respect to any Market Making
Registration Statement or the Prospectus contained therein shall be deemed to
refer to and include the filing under the Exchange Act of any document deemed to
be incorporated therein by reference and (ii) any reference to the terms “Notes”
or “Exchange Notes” shall be deemed to refer to and include any securities
issued in exchange for or with respect to such Notes or Exchange Notes.
     Section 7. Registration Expenses
          All fees and expenses incident to the performance of or compliance
with this Agreement by the Issuers (other than any underwriting discounts or
commissions) shall be borne by the Issuers, whether or not the Exchange Offer
Registration Statement or the Shelf Registration is filed or becomes effective
or the Exchange Offer is consummated, including, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
of compliance with state securities or Blue Sky laws (including, without
limitation, fees and disbursements of counsel in connection with Blue Sky
qualifications of the Registrable Notes or Exchange Notes and determination of
the eligibility of the Registrable Notes or Exchange Notes for investment under
the laws of such jurisdictions (x) where the holders of Registrable Notes are
located, in the case of an Exchange Offer, or (y) as provided in Section 5(h)
hereof, in the case of a Shelf Registration or in the case of Exchange Notes to
be sold by a Participating Broker-Dealer during the Applicable Period)),
(ii) printing expenses, including, without limitation, expenses of printing
certificates for Registrable Notes or Exchange Notes in a form eligible for
deposit with The Depository Trust Company and of printing prospectuses if the
printing of



--------------------------------------------------------------------------------



 



-23-

prospectuses is requested by the managing underwriter or underwriters, if any,
or by the Holders of a majority in aggregate principal amount of the Registrable
Notes included in any Registration Statement or in respect of Exchange Notes to
be sold by any Participating Broker-Dealer during the Applicable Period, as the
case may be, (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Issuers and the reasonable fees and
disbursements of one special counsel for all of the sellers of Registrable Notes
(exclusive of any counsel retained pursuant to Section 8 hereof) selected by the
Holders of a majority in aggregate principal amount of Notes, Exchange Notes and
Private Exchange Notes being registered and reasonably satisfactory to the
Issuers, (v) fees and disbursements of all independent certified public
accountants referred to in Section 5(m)(iii) hereof (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), (vi) Securities Act liability
insurance, if the Issuers desire such insurance, (vii) fees and expenses of all
other Persons retained by any of the Issuers, (viii) internal expenses of the
Issuers (including, without limitation, all salaries and expenses of officers
and employees of the Company performing legal or accounting duties), (ix) the
expense of any annual audit, (x) the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange,
and the obtaining of a rating of the securities, in each case, if applicable,
(xi) any required fees and expenses incurred in connection with any filing
required to be made with the NASD and (xii) the expenses relating to printing,
word processing and distributing all Registration Statements, underwriting
agreements, indentures and any other documents necessary in order to comply with
this Agreement. Notwithstanding the foregoing or anything to the contrary, each
Holder shall pay all underwriting discounts and commissions of any underwriters
with respect to any Registrable Notes sold by or on behalf of it.
     Section 8. Indemnification
          (a) The Issuers, jointly and severally, agree to indemnify and hold
harmless each Holder of Registrable Notes and each Participating Broker-Dealer
selling Exchange Notes during the Applicable Period, each Person, if any, who
controls any such Person within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act, the agents, employees, officers and
directors of each Holder and each such Participating Broker-Dealer and the
agents, partners, members, employees, officers, managers and directors of any
such controlling Person (each, a “Participant”) from and against any and all
losses, liabilities, claims, damages and expenses whatsoever (including, but not
limited to, reasonable attorneys’ fees and any and all reasonable expenses
whatsoever actually incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever, and any and
all reasonable amounts paid in settlement of any claim or litigation)
(collectively, “Losses”) to which they or any of them may become subject under
the Securities Act, the Exchange Act or otherwise insofar as such Losses (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) or Prospectus (as amended or supplemented
if the Company shall have furnished any amendments or supplements thereto) or
any preliminary prospectus, or caused by, arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus, in the light of the circumstances under which they were made, not
misleading, provided that the foregoing indemnity shall not be available to any
Participant insofar as such Losses are caused by any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to such Participant furnished to the
Company in writing



--------------------------------------------------------------------------------



 



-24-

by or on behalf of such Participant expressly for use therein. This indemnity
agreement will be in addition to any liability that the Issuers may otherwise
have, including, but not limited to, liability under this Agreement.
          (b) Each Participant agrees, severally and not jointly, to indemnify
and hold harmless each Issuer, each Person, if any, who controls any Issuer
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act, and each of their respective agents, partners, members, employees,
officers and members of the board of directors from and against any Losses to
which they or any of them may become subject under the Securities Act, the
Exchange Act or otherwise insofar as such Losses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement (or any amendment
thereto) or Prospectus (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or caused by, arising out of or based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the case of the Prospectus, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information relating to
such Participant furnished in writing to the Company by or on behalf of such
Participant expressly for use therein.
          (c) Promptly after receipt by an indemnified party under subsection
8(a) or 8(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 8 except to the extent that it has been
prejudiced in any material respect by such failure). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
reasonably satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party or parties shall have the right to employ its
or their own counsel in any such action, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying party or parties
(or such indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded, after consultation
with counsel, that there may be defenses available to it or them that are
different from or additional to those available to one or all of the
indemnifying parties (in which case the indemnifying parties shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such reasonable fees and expenses of counsel
shall be borne by the indemnifying parties. In no event shall the indemnifying
party be liable for the reasonable fees and



--------------------------------------------------------------------------------



 



-25-

expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. Any such
separate firm for the Participants shall be designated in writing by
Participants who sold a majority in interest of Registrable Notes sold by all
such Participants and shall be reasonably acceptable to the Company and any such
separate firm for the Issuers, their Affiliates, officers, directors,
representatives, employees and agents and such control Person of such Issuers
shall be designated in writing by such Issuers and shall be reasonably
acceptable to the Holders. An indemnifying party shall not be liable for any
settlement of any claim or action effected without its written consent, which
consent may not be unreasonably withheld. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by paragraph (a) or (b) of this Section 8, then the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 45 days’ prior notice of its intention to settle. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (x) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (y) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
          (d) In order to provide for contribution in circumstances in which the
indemnification provided for in this Section 8 is for any reason held to be
unavailable from the indemnifying party for any Losses referred to therein, or
is insufficient to hold harmless a party indemnified under this Section 8 for
any Losses referred to therein, each indemnifying party shall contribute to the
amount paid or payable by such indemnified party as a result of such aggregate
Losses (i) in such proportion as is appropriate to reflect the relative benefits
received by each indemnifying party, on the one hand, and each indemnified
party, on the other hand, from the sale of the Notes to the Initial Purchasers
or the resale of the Registrable Notes by such Holder, as applicable, or (ii) if
such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of each indemnified party, on the one
hand, and each indemnifying party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the
Issuers, on the one hand, and each Participant, on the other hand, shall be
deemed to be in the same proportion as (x) the total proceeds from the sale of
the Notes to the Initial Purchasers (net of discounts and commissions but before
deducting expenses) received by the Issuers are to (y) the total net profit
received by such Participant in connection with the sale of the Registrable
Notes. The relative fault of the parties shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers or such Participant and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omission.



--------------------------------------------------------------------------------



 



-26-

          (e) The parties agree that it would not be just and equitable if
contribution pursuant to this Section 8 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 8, (i) in no case shall any Participant be required to contribute
any amount in excess of the amount by which the net profit received by such
Participant in connection with the sale of the Registrable Notes exceeds the
amount of any damages that such Participant has otherwise been required to pay
by reason of any untrue or alleged untrue statement or omission or alleged
omission and (ii) no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 8, notify such party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or parties from whom contribution may be sought from any obligation it
or they may have under this Section 8 or otherwise, except to the extent that it
has been prejudiced in any material respect by such failure; provided, however,
that no additional notice shall be required with respect to any action for which
notice has been given under this Section 8 for purposes of indemnification.
Anything in this section to the contrary notwithstanding, no party shall be
liable for contribution with respect to any action or claim settled without its
written consent, provided, however, that such written consent was not
unreasonably withheld.
     Section 9. Rules 144 and 144A
          The Issuers covenant that they will file the reports required, if any,
to be filed by them under the Securities Act and the Exchange Act and the rules
and regulations adopted by the Commission thereunder in a timely manner in
accordance with the requirements of the Securities Act and the Exchange Act and,
if at any time the Issuers are not required to file such reports, they will,
upon the request of any Holder or beneficial owner of Registrable Notes, make
available such information necessary to permit sales pursuant to Rule 144A under
the Securities Act. The Issuers further covenant that for so long as any
Registrable Notes remain outstanding they will take such further action as any
Holder of Registrable Notes may reasonably request from time to time to enable
such Holder to sell Registrable Notes without registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144(k) and
Rule 144A under the Securities Act, as such Rules may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the Commission.
     Section 10. Underwritten Registrations
          If any of the Registrable Notes covered by any Shelf Registration are
to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Registrable
Notes included in such offering and shall be reasonably acceptable to the
Company.
          No Holder of Registrable Notes may participate in any underwritten
registration hereunder if such Holder does not (a) agree to sell such Holder’s
Registrable Notes on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such ar-



--------------------------------------------------------------------------------



 



-27-

rangements and (b) complete and execute all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements.
     Section 11. Miscellaneous
          (a) No Inconsistent Agreements. The Issuers have not, as of the date
hereof, and shall not, after the date of this Agreement, enter into any
agreement with respect to any of their securities that is inconsistent with the
rights granted to the Holders of Registrable Notes in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not conflict with and are not inconsistent with, in any
material respect, the rights granted to the holders of any of the Issuers’ other
issued and outstanding securities under any such agreements. The Issuers have
not entered and will not enter into any agreement with respect to any of their
securities which will grant to any Person piggy-back registration rights with
respect to any Registration Statement.
          (b) Adjustments Affecting Registrable Notes. The Issuers shall not,
directly or indirectly, take any action with respect to the Registrable Notes as
a class that would adversely affect the ability of the Holders of Registrable
Notes to include such Registrable Notes in a registration undertaken pursuant to
this Agreement.
          (c) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given except pursuant to a written agreement
duly signed and delivered by (I) the Company (on behalf of all Issuers) and
(II)(A) the Holders of not less than a majority in aggregate principal amount of
the then outstanding Registrable Notes and (B) in circumstances that would
adversely affect the Participating Broker-Dealers, the Participating
Broker-Dealers holding not less than a majority in aggregate principal amount of
the Exchange Notes held by all Participating Broker-Dealers; provided, however,
that Section 8 and this Section 11(c) may not be amended, modified or
supplemented except pursuant to a written agreement duly signed and delivered by
the Issuers and each Holder and each Participating Broker-Dealer (including any
Person who was a Holder or Participating Broker-Dealer of Registrable Notes or
Exchange Notes, as the case may be, disposed of pursuant to any Registration
Statement) affected by any such amendment, modification, waiver or supplement.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Notes whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect, impair,
limit or compromise the rights of other Holders of Registrable Notes may be
given by Holders of at least a majority in aggregate principal amount of the
Registrable Notes being sold pursuant to such Registration Statement.
          (d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or telecopier:
     (i) if to a Holder of the Registrable Notes or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture.



--------------------------------------------------------------------------------



 



-28-

(ii) if to any Issuer, to it
c/o Basic Energy Services, Inc.
400 W. Illinois, Suite 800
Midland, TX 79701
Fax: (432) 620-5501
Attention: Alan Krenek, Vice President, Chief Financial Officer and Treasurer
with a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Fax: (713) 220-4285
Attention: David C. Buck, Esq.
(iii) if to the Initial Purchasers, at the address as follows:
UBS Securities LLC
677 Washington Blvd.
Stamford, Connecticut 06901
Fax number: (203) 719-1075
Attention: High Yield Syndicate Department
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by the recipient’s telecopier machine, if telecopied; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
          Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.
          (e) Guarantors. So long as any Registrable Notes remain outstanding,
the Issuers shall cause each Person that becomes a guarantor of the Notes under
the Indenture to execute and deliver a counterpart to this Agreement which
subjects such Person to the provisions of this Agreement as a Guarantor. Each of
the Guarantors agrees to join the Issuers in all of their undertakings hereunder
to effect the Exchange Offer for the Exchange Notes and the filing of any Shelf
Registration required hereunder.
          (f) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
the Holders and the Participating Broker-Dealers; provided, however, that this
Agreement shall not inure to the benefit of or be binding



--------------------------------------------------------------------------------



 



-29-

upon a successor or assign of a Holder unless and to the extent such successor
or assign holds Registrable Notes.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          (j) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
          (k) Securities Held by the Issuers or Their Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable Notes is
required hereunder, Registrable Notes held by the Issuers or any of their
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.
          (l) Third-Party Beneficiaries. Holders and beneficial owners of
Registrable Notes and Participating Broker-Dealers are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons. No other Person is intended to be, or shall be construed as, a
third-party beneficiary of this Agreement.
          (m) Entire Agreement. This Agreement, together with the Purchase
Agreement and the Indenture, is intended by the parties as a final and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein and any and all prior oral or
written agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuers on the other, or between or among any agents, representatives,
parents, subsidiaries, Affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.



--------------------------------------------------------------------------------



 



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                  BASIC ENERGY SERVICES, INC.
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President and Chief Executive Officer
 
                FIRST ENERGY SERVICES COMPANY,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                H. B. & R., INC., as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                FESCO ALASKA, INC., as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                BASIC ENERGY SERVICES, L.P., as a Guarantor
 
                By:   BASIC ENERGY SERVICES GP, LLC,         its General Partner
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President



--------------------------------------------------------------------------------



 



 

                  BASIC ENERGY SERVICES GP, LLC,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                BASIC ENERGY SERVICES LP, LLC,     as a Guarantor
 
           
 
  By:   /s/ Scott Kinnamon          
 
      Name:   Scott Kinnamon
 
      Title:   President
 
                BASIC ESA, INC., as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                WESTERN OIL WELL SERVICE CO.,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                BASIC MARINE SERVICES, INC.,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:
Title:   Kenneth V. Huseman
President



--------------------------------------------------------------------------------



 



 

                  ENERGY AIR DRILLING SERVICE CO.,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                R&R HOT OIL SERVICE INC.,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                OILWELL FRACTURING SERVICES, INC.,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President
 
                LEBUS OIL FIELD SERVICE CO.,     as a Guarantor
 
           
 
  By:   /s/ Kenneth V. Huseman          
 
      Name:   Kenneth V. Huseman
 
      Title:   President



--------------------------------------------------------------------------------



 



 

                  UBS SECURITIES LLC     BANC OF AMERICA SECURITIES LLC    
LEHMAN BROTHERS INC.     CREDIT SUISSE SECURITIES (USA) LLC     GOLDMAN, SACHS &
CO.
 
                By:   UBS SECURITIES LLC, as Representative of the Initial
Purchasers
 
           
 
  By:   /s/ Mark Hobbs          
 
      Name:   Mark Hobbs
 
      Title:   Executive Director
 
           
 
  By:   /s/ Samuel Pitts          
 
      Name:   Samuel Pitts
 
      Title:   Executive Director

